DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-5, 7-9 and 14 are currently pending.
Claims 1, 3, 7-8 are amended.
Claims 6, and 10-13 are cancelled.
Response to Arguments
Applicant’s arguments, see page 7, filed 05/16/2022, with respect to the specification objections have been fully considered and are persuasive.  The title and abstract objections have been withdrawn per applicant’s amendments.
Applicant’s arguments, see page 7, filed 05/16/2022, with respect to the 103 rejections have been fully considered and are persuasive.  The 103 rejections have been withdrawn per applicant’s amendments.
Allowable Subject Matter
Claims 1-5, 7-9 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Watanabe et el US20140083394 (hereinafter “Watanabe”) discloses a rotation angle sensor detects a rotation angle of a pedal by its first Hall IC and second Hall IC, which are disposed between two magnets and output voltages varying with magnetic flux changes. When the rotation angle of the pedal is an accelerator full-closure rotation angle or more, the first Hall IC generates a first voltage V1, which is twice as large as a second voltage V2 of the second Hall IC. When the rotation angle is less than 0°, the first Hall IC fixes the first voltage irrespective of the rotation angle. An ECU determines that the rotation angle is abnormal indicating that the pedal rotates in an accelerator closing direction beyond an accelerator full-closure position, when an output difference G1 calculated as G1=V1/2−V2 is more than a predetermined value. (See Figs 7a-8b, Paragraph 0078-0093)
However, Watanabe fails to disclose the second sensor outputs a second voltage rising in volume from a position exceeding a second rise start angle located in a reverse rotation direction from the neutral position by a predetermined quantity in the normal rotation direction, wherein the detector detects an angle for control as a positive value on the basis of the first voltage when the first voltage in a rising range is output, and wherein the detector detects an angle for control as a negative value on the basis of the second voltage when a first initial value not located in the rising range is output.
Nishihara US20170057354 discloses a vehicle power control system includes a driving force control unit configured to limit a driving force during acceleration of a vehicle when the vehicle is in a predetermined power control driving state. The driving force control unit includes a notification unit configured to tactilely notify a driver via a throttle manipulator that a driving force limit state occurs during the acceleration of the vehicle. (Fig 1 and 3, Paragraph 0028)
However, Nishihara fails to disclose the second sensor outputs a second voltage rising in volume from a position exceeding a second rise start angle located in a reverse rotation direction from the neutral position by a predetermined quantity in the normal rotation direction, wherein the detector detects an angle for control as a positive value on the basis of the first voltage when the first voltage in a rising range is output, and wherein the detector detects an angle for control as a negative value on the basis of the second voltage when a first initial value not located in the rising range is output.
Prior arts such as Watanabe and Nishihara made available do not teach, or fairly suggest, the second sensor outputs a second voltage rising in volume from a position exceeding a second rise start angle located in a reverse rotation direction from the neutral position by a predetermined quantity in the normal rotation direction, wherein the detector detects an angle for control as a positive value on the basis of the first voltage when the first voltage in a rising range is output, and wherein the detector detects an angle for control as a negative value on the basis of the second voltage when a first initial value not located in the rising range is output.
Hence the best prior art of record fails to teach the invention as set forth in claims 1-5, 7-9 and 14 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855